—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about July 2, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that *133appellant committed acts which, if committed by an adult, would constitute the crimes of sodomy in the first degree (eight counts), sexual abuse in the first degree (eight counts), and unlawful imprisonment in the second degree (two counts), and placed him in the custody of the New York State Office of Children and Family Services for 18 months, with a minimum of six months in a limited secure facility, unanimously affirmed, without costs.
After a thorough inquiry, the court properly determined that the seven-year-old victim was competent to testify under oath. The victim testified in detail as to her understanding of the difference between truth and falsity, the nature of an oath and the consequences of giving false testimony (see People v Nisoff, 36 NY2d 560, 565-566; People v Cordero, 257 AD2d 372, lv denied 93 NY2d 968).
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. Furthermore, the medical evidence corroborated the victim’s version of the events. Concur — Tom, J.P., Buckley, Friedman, Marlow and Gonzalez, JJ.